               Case 4:19-mj-00148 Document 1 Filed in TXSD on 01/24/19 Page 1 of 3

AO 91 (Rev. 11 / 11) Criminal Complaint


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Southern District of Texas
                                                                                                                David J. Bradley, Clerk Of C«af
                  United States of America                             )
                              v.                                       )
                                                                       )      Case No.
                     Kevin Lee GARRICK
                                                                       )
                                                                       )
                                                                       )
                                                                                          H19- 0 14 8.M
                                                                       )
                            Defendant(s)


                                                   CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 23, 2019               in the county of               Harris                 in the
     Southern           District of              Texas
                                          ------~~~-----
                                                                   , the defendant(s) violated:

             Code Section                                                        Offense Description
21 USC Section 846, 841 (a)(1) and                Knowingly, intentionally, and unlawfully possess with intent to distribute over
(b)(1)(B)(ii)                                     500 grams of cocaine and conspiracy to possess with the intent to distribute
                                                  over 500 grams of cocaine a Schedule II controlled substance.




          This criminal complaint is based on these facts:

Attachment A




          IYf Continued on the attached sheet.



                                                                                         Craig Mischler, DEA Special Agent
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.


Date:             01/24/2019


City and state:                            Houston, Texas                                Peter Bray, U.S. Magistrate Judge
                                                                                                  Printed name and title
      Case 4:19-mj-00148 Document 1 Filed in TXSD on 01/24/19 Page 2 of 3



                                       Attachment "A"


Your affiant, DEA Special Agent Craig Mischler, being duly sworn, deposes and states the
following:


On January 23 , 2019, at approximately 12:22 pm, DEA agents observed Kevin Lee GARRICK
walk from the front of his residence at 13 Leisure Shore Court, Manvel, Texas, cat-Tying a white
bag that appeared to contain a shoebox. GARRICK placed the white bag in the rear left passenger
area of a 2004 Lexus SUV bearing Texas registration LGX 6096, and boarded the driver's side of
the vehicle. The vehicle then departed.
At approximately 12:39 pm, Harris County Precinct 2 Deputy Constable Art Ayala observed the
Lexus SUV violate Texas state traffic laws by failing to stop at designated stop sign. Deputy
Constable Ayala conducted a traffic stop of the vehicle at the comer of Orem Drive and Cullen
Boulevard in Houston, Texas. As Deputy Constable Ayala approached the Lexus, the driver and
the lone passenger could be observed passing something back and forth in the vehicle. The Deputy
Constable made contact with both individuals and noticed a strong odor of marijuana. The Deputy
Constable asked the driver, GARRICK, and the passenger, Shantreese Monai LAVALLAIS, if
they had been smoking marijuana, and both replied affirmatively. Deputy Constable Ayala
observed a white tape-wrapped brick consistent with illegal narcotics lying between GARRICK
and LAVALLAIS on the floor of the vehicle. Deputy Constable Ayala placed both individuals in
handcuffs and read them their Miranda Rights.
SA Jeff Hartsock responded to the traffic stop location, and spoke with LAVALLAIS.
LA VALLAIS stated she was unaware that GARRICK was transporting narcotics. LAVALLAIS
said she thought there were shoes in the box, and that when the police were stopping the Lexus,
GARRICK had pulled the tape-wrapped brick out of the box and tried to place it in her purse.
LA VALLAIS claimed she had no involvement with the narcotics in the vehicle.
SA Hartsock spoke to GARRICK, and asked GARRICK if he knew what the white tape-wrapped
brick was, and GARRICK replied that he did. SA Hartsock asked GARRICK what type of drug
it was, and GARRICK replied that it wa~ cocaine. A further search of the Lexus yielded another
smaller amount of suspected cocaine under the hood in a black plastic bag. The tape-wrapped
brick from the front floor area, and the black plastic bag from under the hood were seized.
      Case 4:19-mj-00148 Document 1 Filed in TXSD on 01/24/19 Page 3 of 3



The total weight of the cocaine seized was approximately 1245 grams. AUSA Jimmy Leo was
contacted and agreed to federal prosecution of GARRICK.




                                                   Criag Mischler
                                                   Special Agent
                                                   Drug Enforcement Administration


       Sworn to and subscribed before me on this _ _.,]:__£/
                                                         _!.___day of January 2019, and I
hereby find probable cause.




                                                   Pet!:! fvr
                                                   United States Magistrate
                                                   Southern District of Texas
